                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

    JESSIE EUGENE SHELTON                                                    CIVIL ACTION


    VERSUS                                                                   NO. 19-470

    ROBERT TANNER, WARDEN                                                    SECTION "E"(2)
    RAYBURN CORRECTIONAL
    CENTER



                                     ORDER AND REASONS

        Before the Court is a Report and Recommendation issued by Magistrate Judge

Joseph Wilkinson, Jr. recommending Petitioner Jessie Eugene Shelton’s petition for

federal habeas corpus relief be dismissed with prejudice as time-barred. 1 Petitioner timely

objected to the Magistrate Judge’s Report and Recommendation. 2 For the reasons that

follow, the Court ADOPTS the Report and Recommendation as its own, and hereby

DENIES Petitioner’s application for relief.

                                           BACKGROUND

        Petitioner is an inmate currently incarcerated in the B.B. “Sixty” Rayburn

Correctional Center in Angie, Louisiana. 3 On May 10, 2010, Petitioner was charged by bill

of information in St. Tammany Parish with aggravated incest and oral sexual battery. 4,5


1 R. Doc. 9.
2 R. Doc. 10 (Objection); R. Doc. 11 (Memorandum in Opposition).
3 R. Doc. 5.
4 St. Rec. Vol. 1 of 4, Bill of Information, 5/10/10.
5 Petitioner challenges: “The magistrate in his report, states that on May 10, 2010 the defendant was charged

with aggravated incest and oral sexual battery on his daughter. That statement is NOT true. In Count
1, Defendant was charged with RS 14:78.1, with the victim being 14 years old. In Count 2, he was charged
with oral sexual battery on another person in 1983.” R. Doc. 11 at 2-3 (emphasis in original). The Court
notes Petitioner is correct, see R. Doc. 3-2 at 7 (Bill of Information). However, the identity of the victims
involved in Count 1 and Count 2 has no bearing on the magistrate judge’s finding that Petitioner’s federal
habeas petition was filed untimely.

                                                     1
On May 20, 2010, Petitioner entered a not guilty plea to the charges. 6 On August 5, 2010,

the state trial court granted Petitioner’s motion to quash the bill of information on the

oral sexual battery count. 7 On the same date, Petitioner withdrew his former plea to enter

a guilty plea to aggravated incest. 8 On August 31, 2010, the state trial court sentenced

Petitioner to twenty years in prison at hard labor, with one year suspended, followed by

five years of supervised probation. 9

        On August 2, 2012, Petitioner signed and submitted to the state trial court an

application for post-conviction relief. 10 On August 29, 2012, the state trial court denied

relief, finding no merit in the claims. 11 Petitioner did not seek review of this ruling. 12 On

October 15, 2016, Petitioner signed and submitted to the state trial court a second

application for post-conviction relief. 13 To the Court’s knowledge, the state trial court has

not yet ruled on Petitioner’s second application for post-conviction relief. 14 Also on

October 15, 2016 and over the course of the following few months, Petitioner’s counsel

filed several motions for recusal of the trial judge (Division D), recusal of the judge

(Division H) presiding over the motion to recuse the trial judge and re-allotment of the

proceedings to the judge in Division I. 15 On May 3, 2017, the state judge in Division H

denied the motions to recuse and re-allot. 16 On July 25, 2017, the Louisiana First Circuit



6 St. R. Vol. 1 of 4, Minute Entry, 5/20/10.
7 St. Rec. Vol. 1 of 4, Plea Minutes, 8/5/10; Plea Transcript, 8/5/10.
8 Id.
9 St. Rec. Vol. 1 of 4, Sentencing Minutes, 8/31/10; Sentencing Transcript, 8/31/10; Probation Conditions,

8/5/10.
10 St. Rec. Vol. 1 of 4, Application for Post-Conviction Relief, 8/6/12 (dated 8/2/12).
11 R. Doc. 9 at 3.
12 Id.
13 St. Rec. Vol. 2 of 4, Application for Post-Conviction Relief, 11/16/16 (dated 10/15/16).
14 R. Doc. 9 at 5.
15 St. Rec. Vol. 2 of 4, Motion to Recuse, 11/16/16; Motion to Recuse, 1/3/17; Motion to Recuse and Re-allot,

3/16/17.
16 St. Rec. Vol. 2 of 4, Hearing Transcript, 5/3/17; Trial Court Order, 5/3/17.


                                                     2
denied Petitioner’s writ application seeking review of the denial of the motions to recuse

and re-allot. 17 On December 17, 2018, the Louisiana Supreme Court denied Petitioner’s

writ application. 18

        On January 30, 2019, Petitioner filed the instant petition for habeas corpus relief.19

Petitioner seeks federal habeas corpus relief on the following grounds: (1) he was denied

due process in the allotment process; (2) the state trial court in St. Tammany Parish

lacked jurisdiction over his case, because the alleged crime occurred in Washington

Parish; (3) he was denied effective assistance of counsel when his counsel failed to

challenge the allotment and jurisdiction of the court; (4) there was prosecutorial

misconduct during the allotment process, and he received ineffective assistance when his

counsel did not challenge it. 20 On March 6, 2019, the Government filed an opposition to

Petitioner’s federal petition. 21 In his Report and Recommendation, Magistrate Judge

Wilkinson concluded Petitioner’s claims should be dismissed with prejudice as time-

barred. 22 Petitioner filed a timely objection on June 24, 2019 23 and a memorandum in

support thereof on June 27, 2019. 24

                                              ANALYSIS

I.      Standard of Review

        In reviewing the magistrate judge’s Report and Recommendations, the Court must

conduct a de novo review of any of the magistrate judge’s conclusions to which a party has


17 State v. Shelton, No. 2017-KW-0749, 2017 WL 3165978, at *1 (La. App. 1st Cir. Jul. 25, 2017); St. Rec.

Vol. 3 of 4, 1st Cir. Order, 2017-KW-0749, 7/25/17; 1st Cir. Writ Application, 2017- KW-0749, 5/26/17.
18 State v. Shelton, 258 So.3d 603 (La. 2018); St. Rec. Vol. 4 of 4, La. S. Ct. Order, 2017-KP1389, 12/17/18;

La. S. Ct. Writ Application, 17-KP-1389, 8/9/17 (metered 8/8/17).
19 R. Doc. 3.
20 Id.
21 R. Doc. 8.
22 R. Doc. 9 at 14.
23 R. Doc. 10.
24 R. Doc. 11.


                                                     3
specifically objected. 25 As to the portions of the report that are not objected to, the Court

needs only review those portions to determine whether they are clearly erroneous or

contrary to law. 26

II.     Statute of Limitations

        The Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”) provides

“[a] 1-year period of limitation shall apply to an application for a writ of habeas corpus by

a person in custody pursuant to the judgment of a State court.”27 The limitation period

runs from the latest of:

        (A) the date on which the judgment became final by the conclusion of
        direct review or the expiration of the time for seeking such review;

        (B) the date on which the impediment to filing an application created by State
        action in violation of the Constitution or laws of the United States is removed, if
        the applicant was prevented from filing by such State action;

        (C) the date on which the constitutional right asserted was initially recognized by
        the Supreme Court, if the right has been newly recognized by the Supreme Court
        and made retroactively applicable to cases on collateral review; or

        (D) the date on which the factual predicate of the claim or claims presented could
        have been discovered through the exercise of due diligence. 28

        The one-year period of limitation is subject to certain exceptions. First, the AEDPA

expressly allows the one-year limitations period to be interrupted in the following way:

“[t]he time during which a properly filed application for State post-conviction or other

collateral review with respect to the pertinent judgment or claim is pending shall not be

counted toward any period of limitation under this subsection.” 29 Second, the one-year



25 See 28 U.S.C. § 636(b)(1) (“[A] judge of the court shall make a de novo determination of those portions
of the report or specified proposed findings or recommendations to which an objection is made.”).
26 Id.
27 28 U.S.C. § 2244(d)(1).
28 Id. § 2244(d)(1)(A)-(D) (emphasis added).
29 Id. § 2244(d)(2).


                                                    4
period of limitation may be equitably tolled in extraordinary circumstances. 30 Third, a

plea of actual innocence can overcome the AEDPA’s one-year limitations for filing a

habeas petition. 31

          Magistrate Judge Wilkinson recommended this Court dismiss Petitioner’s petition

as untimely because Petitioner failed to file his federal habeas petition within the one-

year statute of limitations period. 32 This Court agrees with the magistrate judge’s

recommendation.

          A.     One-Year Limitation Period

          When a petitioner does not appeal or timely seek reconsideration, the date on

which a conviction becomes final is at the end of the period for seeking leave to file a

notice of appeal under La. Code Crim. P. art. 914. 33 La. Code Crim. P. art. 914 requires a

motion for an appeal be made no later than “[t]hirty days after the rendition of the

judgment or ruling from which the appeal is taken.” 34 In this case, Petitioner did not seek

reconsideration of his sentence imposed on August 31, 2010 or pursue direct appeal, 35

and therefore his conviction became final on September 30, 2010. Accordingly, Petitioner

was required to file his federal habeas petition by no later than September 30, 2011.

Because Petitioner filed his federal habeas petition on January 30, 2019, his petition was

filed untimely unless the one-year statute of limitations was interrupted or otherwise

tolled.


30 Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005) (citing Irwin v. Dept. of Veterans Affairs, 498 U.S. 89,
96 (1990)).
31 McQuiggin v. Perkins, 569 U.S. 383, 392 (2013).
32 R. Doc. 9 at 14.
33 See Cousin v. Lensing, 310 F.3d 843, 845 (5th Cir. 2002) (“[The petitioner] did not appeal or timely seek

reconsideration, so the convictions became final on February 7, 1996” after the petitioner was convicted in
January 1996 (citing La. Code. Crim. P. art. 914)).
34 La. C. Cr. P. art 914(B)(1).
35 R. Doc. 9 at 2; The transcript reflects that Shelton waived his right to appeal as part of the plea agreement.

St. Rec. Vol. 1 of 4, Plea Transcript, p. 5, 8/5/10.

                                                       5
        B.      Statutory Tolling

        Section 2244(d)(2) of the AEDPA provides the “time during which a properly filed

application for State post-conviction or other collateral review with respect to the

pertinent judgment or claim is pending” shall not be counted toward the one-year

limitation period. 36 Notably, a state habeas application does not interrupt the one-year

limitation period if it is “not filed until after the period of limitation has expired.” 37 In this

case, the AEDPA one-year limitation period expired September 30, 2011, one year from

finality of his conviction. Petitioner’s first state court application for post-conviction relief

was filed on August 2, 2012, ten months after the AEDPA one-year period of limitation

expired. Petitioner does not dispute this fact. Accordingly, no time may be subtracted

from the one-year limitations period under Section 2244(d)(2).

        C.      Equitable Tolling

        “Generally, a litigant seeking equitable tolling bears the burden of establishing two

elements: (1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way.” 38 In his Report and Recommendation

Magistrate Judge Wilkinson states:

        Shelton has asserted no reason, and I can find none, that might constitute rare or
        exceptional circumstances why the one-year statute of limitations period should
        be considered equitably tolled in his case. The record does not establish
        circumstances that might fit the restrictive boundaries of “exceptional
        circumstances” described in binding precedent to warrant equitable tolling in this
        case. 39



36 28 U.S.C. § 2244(d)(2).
37 Scott v. Johnson, 227 F.3d 260, 263 (5th Cir. 2000) (emphasis in original).
38 Pace, 544 U.S. at 418.
39 R. Doc. 9 at 9 (citing Holland v. Florida, 560 U.S. 631, 651-54 (2010); Hardy v. Quarterman, 577 F.3d

596, 599-600 (5th Cir. 2009); United States v. Wynn, 292 F.3d 226 (5th Cir. 2002); Coleman v. Johnson,
184 F.3d 398, 402 (5th Cir. 1999), cert. denied, 529 U.S. 1057 (2000); Fisher v. Johnson, 174 F.3d 710, 715
(5th Cir. 1999), cert. denied, 531 U.S. 1164 (2001); Cantu-Tzin v. Johnson, 162 F.3d 295, 300 (5th Cir.
1998); Davis v. Johnson, 158 F.3d 806, 808, n.2 (5th Cir. 1998), cert. denied, 526 U.S. 1074 (1999)).

                                                    6
In his Memorandum in Opposition to the Findings of Magistrate Judge, Petitioner argues:

“Jessie Shelton did not have legal counsel after his conviction. His two private attorney’s

did not seek motion to reconsider sentence nor appeal. They did not do anything for Jessie

Shelton between September 30, 2010, and September 30, 2011.” 40 Although ineffective

assistance of counsel may constitute “extraordinary circumstances” warranting equitable

tolling, “‘a garden variety claim of excusable neglect,’” such as a simple ‘miscalculation’

that leads a lawyer to miss a filing deadline, does not warrant equitable tolling.” 41 Rather,

more than “simple negligence” is required for an attorney’s actions to be extraordinary. 42

In any event, the record reflects, as Petitioner states, Petitioner “did not have legal counsel

after his conviction.” 43 Accordingly, ineffective assistance of counsel in timely filing

Petitioner’s federal habeas petition cannot supply circumstances warranting equitable

tolling. The Court agrees with Magistrate Judge Wilkinson that Petitioner has asserted no

other reason “that might constitute rare or exceptional circumstances why the one-year

statute of limitations period should be considered equitably tolled in his case.” 44

       D.      Actual Innocence

       In this case, Petitioner has not asserted his actual innocence. However, because the

Government argues Petitioner is not actually innocent, 45 the Court addresses the effect of

a claim of actual innocence on the AEDPA’s one-year limitations period. “[A]ctual

innocence, if proved, serves as a gateway through which a petitioner may pass whether

the impediment is a procedural bar . . . or, as in this case, expiration of the statute of


40 R. Doc. 11 at 3.
41 Holland, 560 U.S. at 651-52 (quoting Irwin, 498 U.S. at 96; Lawrence v. Florida, 549 U.S. 327, 336,
(2007)).
42 Id. at 652.
43 R. Doc. 11 at 3.
44 R. Doc. 9 at 9.
45 R. Doc. 8 at 6 (Response to Petition for Habeas Corpus Relief).


                                                  7
limitations.” 46 “[T]enable actual-innocence gateway pleas are rare: ‘[A] petitioner does

not meet the threshold requirement unless he persuades the district court that, in light of

the new evidence, no juror, acting reasonably, would have voted to find him guilty beyond

a reasonable doubt.’” 47 As previously stated, Petitioner has not asserted his actual

innocence and has brought no new, reliable evidence to meet the high burden set forth by

the Supreme Court in McQuiggin. Accordingly, the one-year limitation period under the

AEDPA is not tolled by any actual innocence claim.

        The Court, having considered the record, the applicable law, relevant filings, and

the magistrate judge’s Report and Recommendation finds the magistrate judge’s findings

of fact and conclusions of law are correct and hereby approves the United States

Magistrate Judge’s Report and Recommendation and ADOPTS it as its opinion in this

matter. 48

                                            CONCLUSION

        IT IS ORDERED that Petitioner Jessie Shelton’s petition against Robert Tanner

be and hereby is DISMISSED WITH PREJUDICE.

        New Orleans, Louisiana, this 2nd day of August, 2019.



                                                         _____________________________
                                                                 SUSIE MORGAN
                                                         UNITED STATES DISTRICT JUDGE




46 McQuiggin, 569 U.S. at 386.
47 Id. (quoting Schlup v. Delo, 513 U.S. 298, 329 (1995)).
48 R. Doc. 9.


                                                     8
